Detail Action
This office action is a response to an application submitted on 12/16/2019.
Claims 1-14 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were filed on 12/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17177410, filed on 06/22/2017.
Drawings
The drawings were received on 12/16/2019.  These drawings are acceptable for examination proceedings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novlan et al. [US 20160295624 A1], hereinafter “Novlan”.

Regarding claim 1, Novlan teaches A method of communicating vehicle positioning information, wherein signals are transmitted from at least one vehicle mounted antenna for indicating a position of the vehicle to another entity [Novlan: Figs, 7,14,26], the signals including information concerning at least one of an identity of the at least one antenna [Novlan: Fig. 13; Par. 49-52, teaches signals are transmitted over antennas using authorization conformation message which include IDs] and information providing a displacement between the at least one antenna and a boundary of the vehicle Novlan: Fig. 13; Par. 131- 137].

Regarding claim 2, Novlan further teaches wherein the at least one antenna transmits signals including information of the identity of the at least one antenna and the information of the identity enables the other entity to determine the information providing the displacement between the at least one antenna and the boundary of the vehicle [Novlan: Figs, 4,7, 13-15 and 26; Par. 131-140]

Regarding claim 3, Novlan further teaches wherein the signals include both the information concerning at least one of the identity of the at least one antenna and the information providing the displacement between the at least one antenna and the respective boundary of the vehicle [Novlan: Figs, 4,7, 13-15 and 26; Par. 131- 140].

Regarding claim 4, Novlan further teaches wherein the information concerning an identity of the at least one antenna comprises at least one of an antenna identifier, an indication of a position of the antenna with respect to the vehicle, a type of the vehicle, a vehicle identifier and a number of antennas on the vehicle [Novlan: Figs, 4,7, 13-15 and 26; Par. 134].

Regarding claim 5, Novlan further teaches wherein the information providing a displacement between the at least one antenna and a boundary of the vehicle comprises information relating to an identity of the vehicle sufficient for the other entity to derive positioning information of the at least one antenna [Novlan: Figs, 4,7, 13-15 and 26; Par. 131- 140].

Regarding claim 6, Novlan further teaches wherein the signals are transmitted as sidelink signals over a PC5 air interface and wherein differing antennas of the vehicle are arranged to transmit in a manner such that a first antenna uses a first resource element and a second antenna uses a second resource element different from the first resource element [Novlan: Figs, 4,7, 13-15 and 26; Par. 136].


Regarding claim 7, Novlan further teaches wherein the signals are transmitted as distance determination reference signals with signals from the first antenna being transmitted in a first time slot and signals from the second antenna being transmitted in a second time slot [Novlan: Par. 177]

Regarding claim 8, Novlan further teaches wherein the signals are transmitted in response to the vehicle receiving a message from the entity requesting the vehicle to transmit positioning information [Novlan: Par. 70].

Regarding claim 9, Novlan further teaches wherein the signals are repeatedly transmitted until the vehicle receives a message from the entity requesting the vehicle to cease transmission of the signals [Novlan: Par. 155]

Regarding claim 10, Novlan further teaches wherein the signals are transmitted at a variable frequency, the frequency being dependent on a relative velocity between the vehicle and the entity [Novlan: Par. 160].

Regarding claim 11, Novlan further teaches wherein the information providing a displacement between the at least one antenna and a boundary of the vehicle is dependent on a current orientation of the vehicle with respect to the entity {Novlan: Par. 134].

Regarding claim 12, Novlan further teaches wherein additional antennas are activated if the vehicle changes its orientation with respect to the entity [Par. 134].

Regarding claim 13, Novlan further teaches wherein the signals are sent by means of at least one of demodulation reference signals, sidelink synchronization signals and distance determination reference signals [Novlan: par. 134].

Regarding claim 14, Novlan further teaches wherein the entity is a second vehicle [Novlan: Fig. 13].
Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412